Order unanimously reversed, with $20 costs and disbursements to the appellant, and motion granted to the extent of permitting examination of documents specified in the demand annexed to the petition excluding, however, any papers prepared for or by counsel to the City of New York for use in any action or proceeding to which the city is a party. (See Matter of Ihrig v. Williams, 181 App. Div. 865, affd. 223 N. Y. 670; Matter of Bubel Gorp. [McGann], 295 N. Y. 639.) Settle order on notice. Present —• Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ.